*246The opinion of the Court was by
Shepley J.
This is an action of debt upon a poor debt- or’s bond. The certificate of two justices quorum unus was introduced by the defendants to prove a performance of the condition. The oath should have been administered by two justices of the quorum. But the act of 1839, c. 366, gave relief in such cases.
There is a more serious difficulty. The condition of the bond properly provided, that the debtor should take the oath prescribed by the seventh section of the act of 1836, c. 425. The certificate introduced shews, that he took the oath prescribed in an act for the relief of poor debtors, which is the act of 1835, c. 195. This was not the lawful oath to be administered ; and the bond was forfeited by the omission to take the legal oath ; and the act of 1839, did not give any relief in such cases.

Exceptions sustained, and new trial granted.